Abatement Order filed April 10, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00922-CR
                                ____________

                  KAREN WOODING BRYANT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                         Trial Court Cause No. 1872448


                           ABATEMENT ORDER

      The reporter’s record in this case was due November 11, 2013. See Tex. R.
App. P. 35.1. On November 14, 2013, this court ordered the court reporter, Sondra
Humphrey, to file the record within 30 days. On December 6, 2013, the court
reporter filed a motion for extension of time to file the record, which was granted
until January 6, 2014, with a notation that no further extensions would be granted
absent exceptional circumstances. The record was not filed. On January 15, 2014,
this court again ordered the court reporter to file the record within 30 days, and
instructed the court reporter that if the record was not filed, the court would order
the trial court to conduct a hearing to determine the reason for failure to file the
record. On February 25, 2014, the court reporter informed this court that she had
not received payment for the record. On February 26, 2014, appellant provided this
court with proof of payment of the record, and the due date for the reporter’s
record was set at March 28, 2014. The court reporter has not filed the record or a
request for a further extension of time.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the County Criminal Court at Law No. 8 to
conduct a hearing at which the court reporter, appellant’s counsel, and the State’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. If the court reporter files the record prior to
the date set for the hearing, the appeal will be reinstated and the trial court need not
hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.